UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) June 22, 2011 OKLAHOMA GAS AND ELECTRIC COMPANY (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-1097 73-0382390 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On June 22, 2011, Oklahoma Gas and Electric Company (the “Company”) reached a settlement agreement with all the parties to the Arkansas Public Service Commission (“APSC”) consideration of the Company’s December 2010 application for pre-approval for system-wide deployment of smart grid technology and a recovery rider, including a credit for the Smart Grid grant awarded by the Department of Energy (“DOE”) under the American Recovery and Reinvestment Act of 2009.The settlement is subject to approval by the APSC. The Company and the other parties in this matter agreed to ask the APSC to approve the settlement agreement including the following: · Pre-approval of system-wide deployment of smart grid technology in Arkansas and authorization for the Company to begin recovering the prudently incurred costs of the Arkansas system-wide deployment of smart grid technology through a rider mechanism that will become effective in accordance with the order approving the settlement agreement; · Cost recovery through the rider would commence when all of the smart meters to be deployed in Arkansas are in service; · The Company guarantees that customers will receive certain operations and maintenance cost reductions resulting from the smart grid deployment as a credit to the recovery rider; and · The stranded costs associated with the Company’s existing meters which are being replaced by smart meters will be accumulated in a regulatory asset and recovered in base rates beginning after an order is issued in the Company’s next general rate case. The Companycurrently expects to spend approximately $14 million, net of funds from the DOE grant, in capital expenditures to implement smart grid in Arkansas pursuant to the settlement agreement. The Settlement Agreement is incorporated herein by reference as Exhibit 99.01 hereto. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99.01 Copy of Settlement Agreement dated June 22, 2011. (Filed as Exhibit 99.01 to OGE Energy’s Form 8-K filed June 28, 2011 (File No. 1-12579) and incorporated by reference herein) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OKLAHOMA GAS AND ELECTRIC COMPANY (Registrant) By: /s/ Scott Forbes Scott Forbes Controller and Chief Accounting Officer June 28, 2011
